213 F.3d 389 (7th Cir. 2000)
In the  United States Court of Appeals  For the Seventh CircuitJames F. Jackson,    Plaintiff-Appellant,v.Rockford Housing Authority,    Defendant-Appellee.
No. 99-1664
United States Court of Appeals, Seventh Circuit.
Argued January 4, 2000
Decided May 23, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Western Division.  No. 96 C 50348--Philip G. Reinhard, Judge. [Copyrighted Material Omitted]
Before Cudahy, Kanne, and Diane P. Wood, Circuit  Judges.
Cudahy, Circuit Judge.

I.  Facts

1
James Jackson, a male African-American, has been  employed with the Rockford Housing Authority  (RHA) since 1981, and currently serves as a  development manager. The RHA provides low-income  public housing. The Department of Housing and  Urban Development (HUD) subsidizes RHA and other  local housing authorities, and it regulates low-  income housing projects. In December 1985,  Jackson applied for the position of Senior  Housing Manager with the RHA. Steven Anderson, a  male Caucasian, also applied for the position.  Alfred Brewington, the Director of Management  Services for the RHA, interviewed both Jackson  and Anderson for the Senior Housing Manager  position. Don Johnson, RHA's Executive Director,  made the ultimate hiring decision. In 1986, he  promoted Anderson to the job. Executive Director  Johnson is now deceased. Jackson claims that when  Brewington interviewed him, Brewington remarked  that Jackson and Anderson were equally qualified.  From the time RHA selected Anderson for the  position, until July 1995, Jackson never asked  Brewington or Johnson why he lost out on the  Senior Housing Manager position. Jackson was  never informed that his race stood in the way of  the promotion.


2
Jackson now contends that he recently found out  he was better qualified than Anderson for the  Senior Housing Manager position and that RHA  discriminated against him by hiring an inferior  white candidate. The RHA position description  stated that the required education and experience  were:      B.S. in business administration, public  administration, real estate or closely related  field, plus five years experience in business or  property management. Experience in assisted or  public housing preferred.


3
Or


4
High school diploma or equivalent plus ten  years experience in business or property  management. Experience in assisted or public  housing desired, totaling at least six years.  Incumbent must possess a Public Housing Manager's  certificate from a HUD approved Certifying  Organization or capability of becoming certified.  Possession of a drivers license and own  transportation is a requirement, since an  incumbent must travel to perform duties.


5
See Record Vol. 1, Tab D (Plaintiff's Documents  in Support of Rule 12(M) Statement).


6
At the time Jackson and Anderson submitted  their applications, both worked as project  managers for the RHA and held college degrees;  however, neither held degrees in the desired  fields. Anderson had more than ten years  experience in property management, including six  years in assisted housing and three months  experience as a property manager for the RHA. He  did not possess a Public Housing Certificate.  Jackson had gained three years property  management experience with public housing, and he  did possess a Public Housing Certificate.


7
In June or July of 1995 (the record is  inconsistent), Jackson learned that Anderson had  just recently received his Public Housing  Certificate, and calculated that Anderson had not  possessed the certificate at the time of their  interviews. On August 23, 1995, Jackson filed a  complaint with the Equal Employment Opportunity  Commission alleging discrimination. Following  receipt of his Notice of Right to Sue, Jackson  filed the present action on October 1, 1996,  alleging that the RHA, or its agents, in  violation of Title VII of the Civil Rights Act of  1964, failed to hire him due to his race despite  his greater qualifications, and concealed its  discrimination from 1986 to 1995.


8
In the RHA's answer to Jackson's complaint, it  did not allege that the statute of limitations  had expired. On June 23, 1998, the RHA moved for  summary judgment, asserting that Jackson had  failed to make a prima facie case of  discrimination and that his charge of  discrimination with the EEOC was filed untimely.  Jackson responded that RHA had waived the statute  of limitations issue by failing to properly raise  it earlier, in its answer. The trial judge noted  that both parties' briefs on the motion for  summary judgment addressed the statute of  limitations issue. After a status hearing and a  briefing period, the district court permitted RHA  to file an amended answer raising the affirmative  defense of untimeliness. The district court  eventually granted summary judgment to the RHA on  that basis.


9
Jackson now appeals on two grounds. First, he  contends that the district court improperly  encouraged RHA to amend its response. Second, he  contends that the judge erred in granting summary  judgment on the statute of limitations ground  because the RHA should have been equitably  estopped to rely on the limitations period or the  period should have been equitably tolled.

II.  Analysis
A.  Granting Leave to Amend the Complaint

10
Only if the district court abused its  discretion in granting RHA leave to amend its  answer will this court reverse. See Orix Credit  Alliance, Inc. v. Taylor Machine Works, Inc., 125 F.3d 468, 480 (7th Cir. 1997). In this case,  Jackson filed his complaint some eight years  after Title VII's 300-day statute of limitations  had expired. See 42 U.S.C. sec. 2000e-5(e).  Jackson's complaint suggests he was well aware of  the potential defense against his claim. He  pleaded facts and drew conclusions that appeared  to be a preemptive foundation for an equitable  argument excusing his untimely complaint. For  instance, he pleaded that RHA stated "at the time  of selection" that he and Jackson were equally  qualified (thereby throwing Jackson off the scent  of discrimination). See Record Vol. 1 at Tab A,  page 2 (Complaint). He also pleaded that RHA  "conceal[ed] its discrimination against the  Plaintiff . . . [which caused its] discrimination  to be continuing and persistent." Id.


11
In its answer, the RHA did not raise the  affirmative defense that Jackson had let the  statute of limitations expire. But in a  subsequent memorandum supporting its motion for  summary judgment, RHA did raise the issue. In his  response to RHA's motion for summary judgment,  Jackson stated that RHA had waived the issue by  failing to raise it in the answer. See Record  Vol. 2 (Plaintiff's Response to Defendant's  Motion for Summary Judgment). Further, Jackson  argued that based on facts pleaded in his  complaint, he had no notice of his claims until  the summer of 1995. See id. at 2. He concluded  that "[t]he facts of this case demonstrate that  equitable estoppel and tolling of the statute of  limitations is applicable here." Id. at 3.


12
The district judge scheduled a status hearing  to discuss the disparity between RHA's answer and  its memorandum in support of summary judgment. At  that hearing, the judge asked RHA whether it was  moving orally for leave to amend the answer to  raise the statute of limitations defense. It  answered yes, and the judge gave it three days to  file a motion and supporting brief. The judge  gave Jackson four days to respond. See Record  Vol. 1 at Tab A, page 8. When the briefs were  filed, the district court granted leave to amend  the answer.


13
Federal Rule of Civil Procedure 8(c) requires a  defendant to plead a statute of limitations  defense and any other affirmative defense in its  answer to the complaint. See Fed. R. Civ. P. 8(c).  On the other hand, the district court has the  discretion to allow an answer to be amended to  assert an affirmative defense not raised  initially. See Fed. R. Civ. P. 15(a). Rule 15(a)  states that "leave shall be freely given when  justice so requires." See id. As a rule, we have  allowed defendants to amend when the plaintiff  had adequate notice that a statute of limitations  defense was available, and had an adequate  opportunity to respond to it despite the  defendant's tardy assertion. See, e.g., Venters  v. City of Delphi, 123 F.3d 956, 968 (7th Cir.  1997). The general rule that amendment is allowed  absent undue surprise or prejudice to the  plaintiff is widely adhered to by our sister  courts of appeals. See, e.g., Brinkley v. Harbour  Recreation Club, 180 F.3d 598, 612-13 (4th Cir.  1999) (collecting cases).


14
In one illustrative case, a plaintiff filed her  First Amendment complaint about three months  after the statute of limitations had expired. The  defendant did not raise the statute of  limitations defense until one month before trial,  by which time "the parties had largely completed  an exhaustive discovery process." See id.  Further, the reply brief in which the defendant  raised the defense was filed on the eve of oral  argument before the district court, and the  plaintiff's attorney did not receive a copy of  the document until the morning of argument.  Finally, the district court in Venters apparently  did not require the defendant to file a motion  for leave to amend the answer, did not permit the  plaintiff to file a surreply and gave the  plaintiff just one day in which to submit  evidentiary materials in opposition to the  defense. See Venters, 123 F.3d at 968-69. We  concluded that even though the plaintiff's  knowledge of the timeline suggested that the  statute of limitations had expired, she was not  obliged to address the issue if the defendant had  not. By permitting the defendant to raise the  issue at the eleventh hour, and giving the  plaintiff virtually no time to respond, we  concluded that the district court had  "bushwhacked" the plaintiff. See id. at 969.


15
We reached the opposite result in a similar  case because the plaintiff had missed the statute  of limitations deadline by more than two years  rather than just a few months. See Blaney v.  United States, 34 F.3d 509, 512 (7th Cir. 1994).  Further, in Blaney, the defendants had raised the  defense in a motion to dismiss, thus giving the  plaintiff adequate time to reply and foreclosing  the possibility that he was unfairly surprised by  the development. See id. at 513.


16
In the present case, there is no question that  Jackson knew his claims were stale. First, he  missed the statute of limitations deadline not by  a few months, but by several years. Second,  Jackson himself pleaded facts that could help him  evade the timeliness issue. Jackson's description  of the RHA discrimination as a "continuing"  offense and his reference to RHA's  "conceal[ment]" of its discrimination suggest  construction of a firewall against the statute of  limitations defense. Record Vol. 1 at Tab A, page  2 (Complaint).


17
Further, there is no evidence that the district  court prejudiced Jackson by permitting RHA to  amend its answer. Indeed, unlike the court in  Venters, the district court here was scrupulous  in protecting Jackson's rights. It did not, as in  Venters, accept a summary judgment motion at odds  with the answer. It forced RHA to request leave  to amend the complaint. It forced RHA to brief  that motion. It gave Jackson several days to  respond to RHA's motion. And it gave Jackson the  opportunity to conduct additional discovery in  order to produce facts in support of his  opposition to the motion. See Record Vol. 1 at  Tab A, page 17 (Order granting summary judgment  motion). Finally, no trial date had been set. The  case was still in the formative stages. As in  Blaney, the court amply protected the plaintiff's  procedural rights but determined that justice  required permitting the submission of an amended  answer. The district court did not abuse its  discretion, and we affirm.


18
B.  Equitable Avoidance of the Statute of  Limitations


19
Jackson tries to duck the statute of  limitations by invoking equitable remedies in  response to RHA's alleged "concealment" of its  discrimination. We review de novo grants of  summary judgment based on the statute of  limitations. Kuemmerlein v. Madison Metro. Sch.  Dist., 894 F.2d 257, 261 (7th Cir. 1990). Our  examination has two parts. First, in terms of  elapsed time, did the statute of limitations run?  Second, is there any genuine issue of material  fact regarding the time at which plaintiff's  action accrued? See id. In this case, the parties  agree that as a matter of time elapsed, the  statute had run on the alleged hiring  discrimination. The only issue is whether, due to  RHA's alleged dissembling, Jackson may be excused  for missing the statute of limitations.


20
i)  Equitable Estoppel


21
.


22
Equitable estoppel, also known as fraudulent  concealment, is available if the defendant "takes  active steps to prevent the plaintiff from suing  in time." See Hentosh v. Herman M. Finch Univ. of  Health Sciences/The Chicago Med. Sch., 167 F.3d 1170, 1174 (7th Cir. 1999) (citing Cada v. Baxter  Healthcare Corp., 920 F.2d 446, 450-51 (7th Cir.  1990)). Active steps triggering equitable  estoppel include hiding evidence or promising not  to plead the statute of limitations. See id.,  citing Speer v. Rand McNally & Co., 123 F.3d 658,  663 (7th Cir. 1997); see also Mull v. ARCO  Durethene Plastics, Inc., 784 F.2d 284, 292 (7th  Cir. 1986). We have found equitable estoppel only  where the defendant, in addition to committing  the alleged wrong giving rise to the suit, has  also tried to prevent the plaintiff from suing in  time. See Cada, 920 F.2d at 451.


23
For instance, we found equitable estoppel to  rescue a plaintiff who filed an untimely age  discrimination suit because his employer seemed  to lull him into delay. See Wheeldon v. Monon  Corp., 946 F.2d 533 (7th Cir. 1991). In Wheeldon,  the plaintiff alleged that he was the only one of  several disgruntled workers that had a military  pension. He contended that the company decided to  set an example by firing him because he would  suffer fewer economic consequences than other  workers. See id. at 535. In Wheeldon, the  plaintiff could have filed an age discrimination  claim, but first elected to pursue a  discrimination claim under the Vietnam Era  Veterans Readjustment Assistance Act. See id. In  order to pursue the veterans' claim on the  plaintiff's behalf, the appropriate government  agency asked the employer whether it had  government contracts that would support the  agency's exercise of jurisdiction. See id. at  537. The employer did not have such contracts,  but withheld its response until one day after the  statute of limitations had run on the plaintiff's  potential age discrimination suit. See id. We  held that there was no excuse for the tardy  response, and that given the injury inflicted on  the plaintiff, equitable estoppel was warranted.  See id.


24
In contrast, we have refused to grant equitable  estoppel when the plaintiff retained the ability,  notwithstanding the defendant's delay or  resistance, to obtain information necessary to  pursue his claim. In one such case, an employee  association seeking a favorable IRS ruling about  its retirement savings plan asked the IRS to turn  over any administrative comments filed regarding  the plan. See Flight Attendants Against UAL  Offset v. Commissioner of Internal Revenue, 165 F.3d 572 (7th Cir. 1999). The relevant statute  permitted the association to seek the comments  from the employer, but the association failed to  do so. The IRS did not respond quickly, and the  association claimed that the delay in receiving  crucial information caused it to miss the statute  of limitations. See id. at 575-76. We did not  apply equitable estoppel because the association  could--and by statute should--have asked the  employer rather than the IRS for the information.  See id. An even less persuasive case, Hentosh,  involved a female worker who filed a late suit  for sex discrimination. The plaintiff alleged  that the chairman of her medical school  department made unwanted sexual demands on  several of her coworkers, and then granted more  favorable employment terms to some of those  workers. 167 F.3d at 1172. The chairman  eventually resigned, some of the information  regarding his sexual demands came to light, and  the plaintiff sued. She argued that equitable  estoppel should apply because it was a  "reasonable inference" that the chairman tried to  conceal his advances. Id. at 1174-75. We rejected  this argument because the "secret" advances were  the cause of action; they were not propounded in  order to conceal the cause of action. See id.


25
In the present case, Jackson argues that RHA  concealed its racial discrimination by telling  him that he and Anderson were equally well  qualified when, in his opinion, he outranked  Anderson by virtue of his PHC certification. But  Jackson claims the remark was made during the  interviewing process, before RHA hired Anderson.  It seems to us that the comment could not conceal  discrimination that had not yet taken place. Of  course, if Anderson's hiring was a foregone  conclusion, then if RHA concealed Anderson's  alleged inferiority at any point in the hiring  process, that could have been an effort to hide  the real considerations at play.


26
For the sake of argument, we will examine  whether the offending statement actually  misrepresented Anderson as Jackson's equal, and  thus may be construed as an effort to hide a  preference for the white candidate. As noted  above, the RHA sought candidates with college  degrees in business or public administration or  real estate. Neither Jackson nor Anderson held  such a degree, meaning that on this requirement  they were equals. The RHA also sought five years  experience in business or property management,  with experience in assisted or public housing  preferred. Anderson had ten years experience in  property management, with six years experience in  assisted housing, but just three months in public  housing. Jackson had just three years property  management experience but all in public housing.  So Anderson had more general management  experience, but Jackson had more public housing  management experience. On this score, neither  candidate was clearly superior. Finally, the RHA  required that the winning candidate have a Public  Housing Manager's certificate "or capability of  becoming certified." Record Vol. 1, Tab D  (Documents in Support of Rule 12(M) Statement)  (emphasis added).1 Jackson had a certificate;  Anderson did not. But Anderson needed only to be  capable of gaining certification. According to  the HUD Public Housing Manager Certification  Handbook, certification was designed to help  managers cope with "increasingly complex fiscal,  social and technical problems affecting [public  housing authorities] of all sizes in all parts of  the country." Id. at Tab H, page 2 (HUD  Certification Handbook). "The primary method by  which an individual may obtain certification is  a written examination administered by one of the  Approved Certifying Organizations." Id. at 4.  Given Anderson's college degree and his extensive  experience in property management, the RHA would  certainly have been justified in thinking him  "capable of becoming certified." Thus, on this  count--and overall--the two were equally  qualified.2 We fail to see how telling Jackson  so amounted to concealment of racial  considerations. If, between two workers with  equal qualifications, the white worker is  promoted, the possibility of racial preference is  highlighted, not obscured. Had RHA wanted to hide  any purported racial motive in its hiring, it  would have been better off telling Jackson that  Anderson was more qualified. Then Jackson would  have thought that he lost on the merits, rather  than on race. Assured their qualifications were  similar, Jackson could reasonably have concluded  that race was a possible factor in the selection.


27
Because the assessment that the two candidates  were equally qualified was not a misstatement and  was not likely to hide discrimination, it cannot  easily be taken as an effort to conceal foul  play. Therefore, we affirm the district court's  denial of an equitable estoppel defense to the  statute of limitations.       ii)  Equitable Tolling


28
Equitable tolling "permits a plaintiff to avoid  the bar of the statute of limitations if despite  all due diligence he is unable to obtain vital  information bearing on the existence of his  claim." Hentosh, 167 F.3d at 1174 (quoting Cada, 920 F.2d at 451). We have stated that to  determine whether a plaintiff in fact lacked  vital information, a court should ask whether a  "reasonable" person in the plaintiff's position  would have been aware of the possibility that he  had suffered an adverse employment action because  of illegal discrimination. Chakonas v. City of  Chicago, 42 F.3d 1132, 1135 (7th Cir. 1994).


29
Particularly in discrimination cases, which  often emerge as the result of deep-seated  suspicions held by those in protected classes, it  may be difficult to say when a "reasonable"  worker should be on notice that he has a  claim.3 Because subjective accounts of  workplace discrimination may be at odds, we have  focused on whether and when a plaintiff had  objective information suggesting that he was  treated differently than someone in an  unprotected class. For instance, in Cada, an age  discrimination plaintiff was advised he would be  terminated when a replacement was hired. A few  months later, the replacement came on board. The  plaintiff met her; he observed that she was much  younger than he was and had less relevant  experience. Nevertheless, the plaintiff waited  eight months after meeting her to file his  discrimination suit. Although there was some  dispute when the statute began to run, we  declined to toll. We reasoned that as soon as the  plaintiff met his replacement and assessed her  inferior qualifications, he had sufficient notice  he might have been the victim of age  discrimination. Subsequent delay in filing was in  the circumstances not to be excused. Similarly,  in Hentosh, the plaintiff tried toextend the  statute of limitations on her sex discrimination  claim by stating that she had not discovered that  her supervisor was sexually involved with several  colleagues until after the statute of limitations  deadline had passed. But the heart of the  plaintiff's claim in that case was that her  supervisor sexually harassed her by creating a  hostile work environment. That she was in the  dark about her supervisor's dalliances with  coworkers did not offset the fact that she had  the requisite objective knowledge that she was  being sexually harassed well before the statute  of limitations period expired. Finally, in  Chakonas, we held that as soon as a 63-year-old  police commander was forced to take early  retirement, he was on notice of possible age  discrimination. Notably, in Chakonas, we rejected  the plaintiff's argument that as a law  enforcement officer he was reluctant to  "disrespect" the law by bringing an age  discrimination suit. The plaintiff's "subjective  philosophy," we stated, was irrelevant to the  objective question whether a reasonable person  would have known of discrimination.


30
Jackson argues that he did not want to race to  the courthouse merely because the RHA hired a  white candidate over him. His respect for the  gravity of filing a federal lawsuit is  commendable. But when Jackson learned that RHA  hired the white candidate, he knew that one  possible explanation was racial discrimination.  Jackson was not required to assume that this was  the RHA's actual hiring motive. However, he was  required to undertake some inquiry to verify or  discard this theory. Jackson explains that he did  not want to "agitate," because he could have  endangered his job. We can understand his  concern. Scholars have documented that black  employees may be reluctant to complain about work  conditions for fear of being characterized as  "angry blacks." See Wilkens, 112 Harv. L. Rev. at  1965-66. But to honor this sort of excuse would  seem to effectively nullify the timeliness  requirement. And Chakonas does not allow us to  consider subjective explanations for failing to  file suit timely.


31
Moreover, an objective look at the situation  suggests that Jackson could have met his burden  of inquiry in several fairly innocuous ways.  Jackson certainly could have probed the relative  merits of the two candidates by asking how he  could position himself better for the next  promotion. Indeed, some career consultants  recommend this as a path to future promotions.4  He also could have casually asked his colleagues  what they knew about Anderson. Indeed, he might  have phoned Anderson directly under the guise of  congratulating him. "Due diligence" does not  require Jackson to break into Anderson's  personnel files, as Jackson seems to think.  Whatever many courses Jackson may have taken, the  bottom line is that equitable tolling does not  condone inaction. And given that tolling is an  equitable remedy that adjusts the rights of two  innocent parties, "the negligence of the party  invoking the doctrine can tip the balance against  its application." See Cada, 920 F.2d at 453.  However understandable Jackson's inaction was, we  cannot toll the statute of limitations in this  case.

III.  Conclusion

32
In sum, the district court did not err in  permitting the defendant to file an amended  answer to the complaint. Further, the district  court properly determined that Jackson failed to  file within the period prescribed by the statute  of limitations. Neither the doctrine of equitable  estoppel nor the doctrine of equitable tolling  are applicable in this case, and the dismissal of  this case as time-barred is AFFIRMED.



Notes:


1
 The RHA's requirement of certification or  capability of certification was permissible. HUD  regulations state that "all persons employed by  [Public Housing Authorities] as Housing Managers  or Assistant Housing Managers responsible for 75  or more public housing units must have  certification from an Approved Certifying  Organization as a condition for payment of their  salaries out of PHA operating funds, unless  specifically exempt from this requirement under  pertinent provisions of the regulation and this  Handbook." Record Vol. 1 at Tab H, page 3 (HUD  Certification Handbook). The Public Housing  Manager Certification Program Handbook expressly  states that "[t]o provide latitude to retain or  hire an individual who may not immediately meet  the standards for certification at the time when  certification is first required," a certifying  organization may issue a probationary certificate  for a period of one year. Id. at 15-16.  Furthermore, the term of a probationary  certificate may be extended by one additional  year, enabling the applicant sufficient time to  obtain a permanent certificate. Id.


2
 It is irrelevant that Anderson delayed  certification for several years. At the time  Brewington told Jackson the two candidates were  equals, Anderson was capable of certification.


3
 See, e.g., David B. Wilkins, On Being Good and  Black, 112 Harv. L. Rev. 1924, 1963-65 (1999) (book  review) ("[T]he vast majority of Americans  believe that blacks and whites should have an  equal chance to compete for jobs. Notwithstanding  this strong and important consensus, however, old  attitudes and beliefs about race have proven hard  to shake. As study after study demonstrates, a  substantial number of whites continue to hold  negative stereotypical views about blacks. These  views frequently exist below the level of  consciousness . . . . individual blacks know that  they are in constant danger of being seen by  whites as automatically embodying these negative  traits." As a result, some black professionals  remain silent in the face of perceived racism in  order to make white workers feel comfortable that  they are not "one of 'those blacks' who  constantly complain about racism.").


4
 See, e.g., Camille Wright Miller, Not Advancing?  Self Exam May Reveal Reasons, Roanoke Times & World  News, May 1, 1997, at B1 ("Q: I've applied for  several internally advertised openings. I haven't  been given an interview for any of them. I'm very  angry; I'm not being given a chance. A: . . .  [M]eet with your supervisor and ask for an  evaluation of your strengths and potential  contribution to the company. Ask your supervisor  to identify areas viewed as weaknesses that might  prevent promotion.").